Citation Nr: 1427809	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-48 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2012 and in excess of 50 percent from January 26, 2012.

2.  Entitlement to an initial disability rating in excess of 10 percent for a cervical strain with spondylosis prior to February 2, 2012 and in excess of 30 percent from February 2, 2012.

3.  Entitlement to an initial compensable disability rating for bilateral pes planus prior to February 2, 2012 and in excess of 30 percent from February 2, 2012.

4.  Entitlement to an initial disability rating in excess of 10 percent for right ankle lateral instability prior to February 2, 2012 and in excess of 20 percent from February 2, 2012.

5.  Entitlement to an initial compensable disability rating for left ankle lateral instability prior to February 2, 2012 and in excess of 20 percent from February 2, 2012.

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee anterior cruciate ligament tear status post reconstruction with patellofemoral pain syndrome and degenerative joint disease.

7.  Entitlement to an initial compensable disability rating for right knee patellofemoral pain syndrome.

8.  Entitlement to an initial compensable disability rating for hypertension.

9.  Entitlement to an initial compensable disability rating for a right inguinal hernia.

10.  Entitlement to an initial compensable disability rating for right foot degenerative joint disease.

11.  Entitlement to an initial compensable disability rating for left foot degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which in pertinent part granted service connection for the claims on appeal.  The Veteran disagreed with the initial ratings assigned and perfected a timely appeal.  Jurisdiction is currently with the RO located in Columbia, South Carolina.

In a March 2012 decision, the RO increased the assigned disability ratings for PTSD, cervical spine, bilateral pes planus, and the right and left ankle disabilities.

In September 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The issues of entitlement to increased initial ratings for left knee anterior cruciate ligament tear status post reconstruction with patellofemoral pain syndrome and degenerative joint disease of the right and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

On May 30, 2012, prior to the promulgation of a decision on the appeal, the Veteran's representative notified the RO that the Veteran withdrew his appeal of the issues of higher initial disability ratings for PTSD, cervical strain with spondylosis, bilateral pes planus, right ankle lateral instability, left ankle lateral instability, right knee patellofemoral pain syndrome, hypertension, and a right inguinal hernia.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of higher initial disability ratings for service-connected PTSD, cervical strain with spondylosis, bilateral pes planus, right ankle lateral instability, left ankle lateral instability, right knee patellofemoral pain syndrome, hypertension, and a right inguinal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in correspondence received by the RO on May 30, 2012, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that among the 11 issues listed on the Supplemental Statement of the Case dated in April 2012, the Veteran wished to continue his appeal regarding the initial disability ratings for the left knee disability, right foot degenerative joint disease, and left foot degenerative joint disease; and that he wished to withdraw the remaining eight issues, which include higher initial disability ratings for PTSD, cervical strain with spondylosis, bilateral pes planus, right ankle lateral instability, left ankle lateral instability, right knee patellofemoral pain syndrome, hypertension, and a right inguinal hernia.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those issues.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of an increased initial rating for PTSD is dismissed.
The appeal as to the issue of an increased initial rating for cervical strain with spondylosis is dismissed.

The appeal as to the issue of an increased initial rating for bilateral pes planus is dismissed.

The appeal as to the issue of an increased initial rating for right ankle lateral instability is dismissed.

The appeal as to the issue of an increased initial rating for left ankle lateral instability is dismissed.

The appeal as to the issue of an increased initial rating for right knee patellofemoral pain syndrome is dismissed.

The appeal as to the issue of an increased initial rating for hypertension is dismissed.

The appeal as to the issue of an increased initial rating for a right inguinal hernia is dismissed.


REMAND

The Board has reviewed the claims file, which is located entirely in a paperless, Virtual VA file, and finds that additional development is required before deciding the claims remaining on appeal.
 
During the September 2012 hearing, the Veteran testified that he received all of his treatment for his left knee disability and right and left foot degenerative joint disease disabilities through VA.  The medical evidence of record, however, is limited to VA examination reports.  The agency of original jurisdiction should obtain all VA treatment records dated from September 2009 to the present pertinent to the Veteran's left knee, right foot, and left foot disabilities.
After any outstanding VA treatment records have been obtained and associated with the claims file, the agency of original jurisdiction should arrange for additional VA examinations to evaluate the current severity of the Veteran's left knee disability and his degenerative joint disease disabilities of the right and left foot.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain any outstanding VA treatment records pertinent to the claims for initial increased ratings for a left knee disability and degenerative joint disease disabilities of the right and left foot dated from September 2009 to the present and any private medical records identified by the Veteran as relevant to the claims being remanded.

2.  After any outstanding treatment records have been obtained and associated with the claims file, the agency of original jurisdiction shall then arrange for the Veteran to be scheduled for a VA examinations by an appropriate physicians to ascertain the current severity and manifestations of the Veteran's left knee disability and his right and left foot degenerative joint disease.  The Virtual VA claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The Board points out that service connection has been established for bilateral pes planus (rated as 30 percent disabling) and bilateral hallux valgus (rated as noncompensable for each foot); these disabilities are not on appeal. 

With respect to the left knee disability, the VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explain the reasons therefor.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


